EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 04/05/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 28, 30-31, 33-38, and 52-55 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 39-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alexander Zeng on 5/17/2022.
The application has been amended as follows:
In line 7 of claim 28, changed “a controller configured to” to --- a controller programmed to ---.
In line 2 of claim 30, changed “controller is further configured to” to --- controller is further programmed to ---.
In line 2 of claim 31, changed “controller is further configured to” to --- controller is further programmed to ---.
In line 3 of claim 33, changed “controller is further configured to” to --- controller is further programmed to ---.
In line 2 of claim 34, changed “controller is further configured to” to --- controller is further programmed to ---.
In line 2 of claim 35, changed “controller is further configured to” to --- controller is further programmed to ---.
In line 2 of claim 38, changed “controller is further configured to” to --- controller is further programmed to ---.
In lines 1-2 of claim 52, changed “the controller is configured to” to --- the controller is programmed to ---.
In lines 2-3 of claim 52, changed “a threshold duration following initiation of threating the wound” to --- a threshold duration following initiation of treating the wound ---.
In lines 1-2 of claim 54, changed “the controller is further configured to” to --- the controller is further programmed to ---.
Allowable Claims
Claims 28, 30-31, 33-49, and 52-55 are allowed over the prior art of record.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Toth (US PGPUB 20170065751) and Jaecklein (WO 2015023515).
Toth and/or Jaecklein, while disclosing a wound therapy apparatus comprising a controller, fails to disclose or reasonably suggest alone or in combination, a controller is programmed to determine that the rate of fluid removal causes a volume of fluid being removed from the wound of the patient to meet or exceed a volume of fluid being provided to the patient and responsive to the determination, provide a notification that the volume of fluid being removed from the wound of the patient meets or exceeds the volume of fluid being provided to the patient. Examiner did not find any teachings/motivations to modify the controller to be programmed for determining that the rate of fluid removal causes a volume of fluid being removed from the wound of the patient to meet or exceed a volume of fluid being provided to the patient and providing a notification that the volume of fluid being removed from the wound of the patient meets or exceeds the volume of fluid being provided to the patient. There is not an apparent/obvious reason/motivation for this modification as this modification increases the complexity of the system in the prior art in terms of structure, function, and design (See MPEP §2143.01 (IV)).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHU Q. TRAN/        Examiner, Art Unit 3781                                                                                                                                                                                                /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781